Case: 6:20-cr-00031-REW-HAI Doc #: 103 Filed: 03/23/21 Page: 1 of 2 - Page ID#: 278




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON


  UNITED STATES OF AMERICA,                           )
                                                      )
        Plaintiff,                                    )      No. 6:20-CR-031-REW-HAI
                                                      )
  v.                                                  )
                                                      )                 ORDER
  MEGAN E. DOPLE,                                     )
                                                      )
        Defendant.                                    )

                                         *** *** *** ***

        After conducting Rule 11 proceedings, see DE 98 (Minute Entry), Judge Ingram

 recommended that the undersigned accept Defendant Dople’s guilty plea and adjudge her guilty

 of Count One of the Indictment (DE 1). See DE 99 (Recommendation). Judge Ingram expressly

 informed Defendant of her right to object to the recommendation and to secure de novo review

 from the undersigned. See id. at 3. The established, 3-day objection deadline has passed, and no

 party has objected.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).




                                                  1
Case: 6:20-cr-00031-REW-HAI Doc #: 103 Filed: 03/23/21 Page: 2 of 2 - Page ID#: 279




        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

        1. The Court ADOPTS DE 99, ACCEPTS Dople’s guilty plea, and ADJUDGES her

            guilty of Count One of the Indictment;

        2. The Court will issue a separate sentencing order.1

        This the 23rd day of March, 2021.




 1
  At the hearing, Judge Ingram remanded Dople to custody. See DE 98. This was her status pre-plea.
 DE 87. The Court, thus, sees no need to further address detention, at this time.
                                                2
